Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 17, 2010 SMARTPROS LTD. (Exact name of Registrant as specified in its charter) Delaware 001-32300 13-4100476 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 12 Skyline Drive Hawthorne, New York (Address Of Principal Executive Office) (Zip Code) Registrants telephone number, including area code (914) 345-2620 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to Vote of Security Holders. On June 17, 2010, SmartPros Ltd . (the Company) held its 2010 Annual Meeting of Stockholders. At that meeting, stockholders: Re-elected two incumbent Class III directors to serve until the annual meeting of stockholders in 2013 and until their successors are elected and qualified; and Approved, on an advisory basis, the appointment of Holtz Rubenstein Reminick, LLP as the Companys independent auditors for the 2010 fiscal year. The specific votes were as follows: 1. With respect to the election of Class III directors: VOTES BROKER NON- NAME FOR WITHHELD VOTES Allen S. Greene Leonard J. Stanley 2. With respect to the advisory approval of Holtz Rubenstein Reminick, LLP: VOTES FOR AGAINST ABSTAIN * 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SmartPros Ltd. Dated: June 17, 2010 By: /s/ Allen S. Greene Allen S. Greene, Chief Executive Officer 2
